NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1507


                                  STORM PRODUCTS,

                                                       Plaintiff-Appellee,

                                            v.

                           EBONITE INTERNATIONAL, INC.,
                            and EBONITE HOLDINGS, INC.,

                                                       Defendants-Appellants.


       H. Dickson Burton, TraskBritt, P.C., of Salt Lake City, Utah, argued for plaintiff-
appellee. With him on the brief were Krista Weber Powell and J. Jeffrey Gunn.

       Mark Vorder-Bruegge, Jr., Wyatt, Tarrant & Combs, LLP, of Memphis,
Tennessee, argued for defendants-appellants. With him on the brief was Matthew A.
Williams, of Louisville, Kentuckey.

Appealed from: United States District Court for the District of Utah

Judge John L. Wagner
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1507

                               STORM PRODUCTS,

                                                   Plaintiff-Appellee,

                                          v.

                         EBONITE INTERNATIONAL, INC.,
                          and EBONITE HOLDINGS, INC.,

                                                    Defendants-Appellants.




                                 Judgment
ON APPEAL from the       United States District Court for the District of Utah


In CASE NO(S).           07-CV-00260

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, GAJARSA, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED May 7, 2010                       /s/ Jan Horbaly__________________________
                                       Jan Horbaly, Clerk